DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, 3, and 6 are not enabled for the following reasons.  Claims 1 and 6 recite rotating the workpiece and rotating (i.e. swinging) about a nozzle rotational axis to keep an impact angle constant between the ejection axis and the first or second cleaning surface of the workpiece.  The claims are non-enabled because if the workpiece is rotating and the nozzle is swinging/rotating, the impact angle formed by ejecting the cleaning fluid along a first or second surface of the workpiece cannot be a constant angle since both the workpiece and the nozzle are rotating simultaneously. Paragraph 14 of the specification teaches that the nozzle and the workpiece are swung in synchronization. The examiner .
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, and 6 are indefinite for the following reasons. It is unclear how the angle at which the cleaning fluid is ejected onto the first or second surface of the workpiece can be a “constant” angle if both the workpiece and the nozzle are both rotating.  Claim 1 is further indefinite because it is unclear the difference between “swinging the nozzle about a nozzle rotation axis” and “rotating the nozzle about the nozzle rotation axis” as the examiner considers “swinging” and “rotating” as equivalent terms. Claim 6 is further indefinite for the following reasons.  Line 3 recites “rotating or swinging the workpiece”, however, line 9 recites “reversely rotating the workpiece”.  The examiner argues that the claim does not require “rotating the workpiece”, as the workpiece can be swung in line 3.  The examiner suggests amending line 3 to recite “rotating the workpiece”, such that it is consistent with the limitations in line 9.  Additionally, claims 12-13 are indefinite for similar reasons as claim 1, line 2, does not require rotating the wafer.  Claims 14-15 are indefinite because of their dependency.
Response to Arguments
The rejection of the claims, as being anticipated and/or unpatentable over Hamada et al. are withdrawn in view of the newly amended claims.  Therefore, all arguments directed to Hamada et al. are deemed moot. 
The rejection of the claims under 112, second paragraph is maintained in view of the newly amended claims.
The indication of allowable subject matter is withdrawn in view of the newly amended claims. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc